Case 08-35653-KRH                 Doc 14220 Filed 07/08/19 Entered 07/08/19 10:00:55                            Desc
                                       Main Document   Page 1 of 3




    Jeffrey N. Pomerantz, Esq. – pro hac vice                    Lynn L. Tavenner, Esq. (VA Bar No. 30083)
    Andrew W. Caine, Esq. – pro hac vice                         Paula S. Beran, Esq. (VA Bar No. 34679)
    PACHULSKI STANG ZIEHL & JONES LLP                            David N. Tabakin, Esq. (VA Bar No. 82709)
    10100 Santa Monica Boulevard                                 TAVENNER & BERAN, PLC
    Los Angeles, California 90067-4100                           20 North Eighth Street, 2nd Floor
    Telephone: (310) 277-6910                                    Richmond, Virginia 23219
    Telecopy: (310) 201-0760                                     Telephone: (804) 783-8300
                                                                 Telecopy: (804) 783-0178
    Robert J. Feinstein, Esq. - pro hac vice
    PACHULSKI STANG ZIEHL & JONES LLP
    780 Third Avenue, 36th Floor
    New York, New York 10017
    Telephone: (212) 561-7700
    Telecopy: (212) 561-7777
                                 Counsel for the Circuit City Stores, Inc. Liquidating Trust

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

    In re:                                                             Chapter 11

    CIRCUIT CITY STORES, INC., et al.,1                                Case No. 08-35653-KRH

    Debtors.                                                           (Jointly Administered)


                      NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                       HEARING ON JULY 11, 2019 AT 1:00 P.M. (EASTERN)

             Set forth below are the matters scheduled to be heard before The Honorable Kevin R.

Huennekens, United States Bankruptcy Judge, in the United States Bankruptcy Court for the

Eastern District of Virginia, U.S. Courthouse, 701 East Broad Street, Room 5000, Richmond,

Virginia 23219-1888, on July 11, 2019, beginning at 1:00 p.m. Eastern.


1
  The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Circuit City
Stores, Inc. (3875), Circuit City Stores West Coast, Inc. (0785), InterTAN, Inc. (0875), Ventoux International, Inc.
(1838), Circuit City Purchasing Company, LLC (5170), CC Aviation, LLC (0841), CC Distribution Company of
Virginia, Inc. (2821), Circuit City Properties, LLC (3353), Kinzer Technology, LLC (2157), Abbott Advertising
Agency, Inc. (4659), Patapsco Designs, Inc.(6796), Sky Venture Corp. (0311), PRAHS, Inc.(n/a), XSStuff, LLC
(9263), Mayland MN, LLC (6116), Courchevel, LLC (n/a), Orbyx Electronics, LLC (3360), and Circuit City Stores
PR, LLC (5512). The address for Circuit City Stores West Coast, Inc. was 9250 Sheridan Boulevard, Westminster,
Colorado 80031. For all other Debtors, the address was 9950 Mayland Drive, Richmond, Virginia 23233 and is
currently 200 Westgate Parkway, Suite 100, Richmond, Virginia 23233.


                                                             1
Case 08-35653-KRH      Doc 14220 Filed 07/08/19 Entered 07/08/19 10:00:55                 Desc
                            Main Document   Page 2 of 3




1.   Motion to Approve Compromise under FRBP 9019 (Between the Circuit City Stores, Inc.
     Liquidating Trust and Old Republic Insurance Company) filed by Lynn L. Tavenner of
     Tavenner & Beran, PLC on behalf of Circuit City Stores, Inc. Liquidating Trust. (Tavenner,
     Lynn) (Entered: 06/20/2019) (Docket No. 14215).

     Related Documents:

        a.      Notice of Motion and Notice of Hearing (Re: related document(s) 14215
                Motion to Approve filed by Circuit City Stores, Inc. Liquidating Trust) filed by
                Lynn L. Tavenner of Tavenner & Beran, PLC on behalf of Circuit City Stores,
                Inc. Liquidating Trust. Hearing scheduled for 7/11/2019 at 01:00 PM at Judge
                Huennekens’ Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
                (Tavenner, Lynn) (Entered: 06/20/2019) (Docket No. 14216).

        b.      Affidavit of Service (Re: related document(s) 14215 Motion to Approve filed
                by Circuit City Stores, Inc. Liquidating Trust, 14216 Notice of Motion and
                Notice of Hearing filed by Circuit City Stores, Inc. Liquidating Trust) filed by
                David N. Tabakin of Tavenner & Beran PLC on behalf of Circuit City Stores,
                Inc. Liquidating Trust. (Tabakin, David) (Entered: 06/25/2019) (Docket No.
                14219).

      Objection/
      Response Due:    July 5, 2019

      Objections/
      Responses        None
      Filed:

      Status:          The Trustee will request that the Motion be granted.




                                             2
Case 08-35653-KRH           Doc 14220 Filed 07/08/19 Entered 07/08/19 10:00:55   Desc
                                 Main Document   Page 3 of 3




TAVENNER & BERAN, PLC

/s/ David N. Tabakin
Lynn L. Tavenner, Esq. (VA Bar No. 30083)
Paula S. Beran, Esq. (VA Bar No. 34679)
David N. Tabakin, Esq. (VA Bar No. 80279)
20 North Eighth Street, 2nd Floor
Richmond, Virginia 23219
(804) 783-8300

- and –

PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz, Esq.
Andrew W. Caine, Esq.
10100 Santa Monica Boulevard
Los Angeles, California 90067-4100
(310) 277-6910

- and –

PACHULSKI STANG ZIEHL & JONES LLP
Robert J. Feinstein, Esq.
780 Third Avenue, 36th Floor
New York, New York 10017
(212) 561-7700

          Co-Counsel for the Circuit City Stores, Inc. Liquidating Trust




                                                  3
